 

Exhibit 10.1

 



[image_001.jpg] 



 

May 18, 2016

 

STRICTLY CONFIDENTIAL

 

Biostage, Inc.

84 October Hill Road

Suite 11

Holliston, MA 01746

Attn: James McGorry, President and Chief Executive Officer

 

Dear Mr. McGorry:

 

 

Reference is made to the Investment Banking Agreement, dated May 15, 2016 (the
“Investment Banking Agreement”), by and between Biostage, Inc. (the “Company”)
and Rodman & Renshaw, a unit of H.C. Wainwright & Co., LLC (“Rodman”) pursuant
to which Rodman shall serve as the exclusive agent for the Company in connection
with the offering of Securities in an Offering. Terms used herein but not
defined herein shall have the meanings ascribed to such terms in the Investment
Banking Agreement.

 

The Company and Rodman hereby agree to amend Section A, Paragraph 1 of the
Investment Banking Agreement to clarify the provision. As such, Section A,
Paragraph of the Investment Banking Agreement is amended and restated as
follows:

 

“Cash Fee. The Company shall pay to Rodman a cash fee, or as to an underwritten
Offering an underwriter discount, equal to 7% of the aggregate gross proceeds
raised in each Offering.”

 

Except as expressly set forth above, all of the terms and conditions of the
Investment Banking Agreement shall continue in full force and effect after the
execution of this agreement and shall not be in any way changed, modified or
superseded by the terms set forth herein.

 

This agreement may be executed in two or more counterparts and by facsimile or
“.pdf” signature or otherwise, and each of such counterparts shall be deemed an
original and all of such counterparts together shall constitute one and the same
agreement.

 

 

 



 





430 Park Avenue | New York, New York 10022 | 212.356.0500

Security services provided by H.C. Wainwright & Co., LLC | Member: FINRA/SIPC

 



 

 



  

  Very truly yours,         RODMAN & RENSHAW, A UNIT OF H.C. WAINWRIGHT & CO.,
LLC               By /s/ Mark W. Viklund   Name: Mark W. Viklund   Title: Chief
Executive Officer

 

 

Accepted and Agreed:

 

biostage, inc. 

 

By /s/ Thomas McNaughtan     Name: Thomas McNaughtan     Title: Chief Financial
Officer  



  



 

 

 

 